PER CURIAM.
It is ordered that the words “save as to paragraph 1(a) (5) and save as to the last fourteen words of 2(a) (2),” of our decree herein be deleted, and that there be inserted in our decree of enforcement of date December 28, 1945, on page 2 thereof, above the paragraph beginning last in that page, "(5) In any other manner interfering with, restraining, or coercing its employees in the exercise of the right to self-organization to form, join, and assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities for the purposes of collective bargaining or other mutual aid and protection, as guaranteed in Section 7 of the Act [29 U.S.C.A. 157],” and that the following words “or other mutual aid and protection, as guaranteed in Section 7 of the Act” be added to the last paragraph of the decree.
We hold that these cease and desist orders are warranted as to the respective respondents because of the violations of the following provisions of the National Labor Relations Act, Secs. 8(1), 8(2), 8(3), 8(5), 9(a) and 9(b), 29 U.S.C.A. §§ 158 (1-3, 5), 159(a, b), warranting the conclusion of a general intent to violate all its provisions, and that the Board properly overruled the respondents’ exceptions to the recommendations of the trial examiner for such orders.
Cf. our opinion in National Labor Relations Board v. Sun Tent-Luebbert Co., 9 Cir., 154 F.2d 108.